DETAILED ACTION
Status of Claims
1.	This is a non-final office action in response to the applicant’s arguments/remarks made in an amendment filed on 05/05/2021.
2.	The claims 1, 4, and 9 have been amended; new claims 22-29 have been added; and claims 7-8 and 12-20 have been canceled. 
3.	Claims 1-29 are currently pending; claims 1-6, 9-11, and 21-29 have been examined.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The applicant's submission filed on 05/05/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
6.	Claim Objection:
The amended claims 1 and 9 have overcome the claim objection, and the claim objection has been withdrawn.

7.	35 U.S.C. § 101:
Regarding the 35 U.S.C. § 101 rejection, the examiner contends that the amended claims, when read as a whole, provide improvements to the transaction system. The examiner agrees with the applicant. The 35 U.S.C. § 101 rejection has been withdrawn.

8.	35 U.S.C. § 103:
The examiner does not relay on Kurani (US 10909509 B1) to teach a private ledger in this office action. The applicant’s arguments related to the private ledger are moot. The reference of Wheeler (US 20030115151 A1) discloses a private ledger (see paragraphs [0159]-[0161]).
The applicant points out that the limitation of “wherein the private ledger comprises a series of blocks of transactions” further describes the private ledger and should be given due consideration. The limitation has been examined and considered. This limitation describes characteristics of the private ledger, while the particular characteristics are processed or used to carry out any steps or functions that relay on these characteristics recited in the limitation. If the descriptive material is not functionally related to the associated physical 
The applicant’s amendments have overcome the 35 U.S.C. § 103 rejection. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed in the section of 35 U.S.C. § 103.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-2, 9-10, 21-23, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US 20030115151 A1) in view of Wilson (US 20130031008 A1), and further in view of Carlson (US 20060106693 A1).
Claims 1 and 9:
Wheeler et al. discloses the following:
a.	a processor and a computer readable medium. (See paragraph [0105], “[i]ndeed, it would be a matter of routine skill to select appropriate computers, networks, integrated circuits, computer chips, and devices in implementing the invention in a particular business application.” One of ordinary skill in the art knows that computers comprise one or more processors and readable media.)
b.	storing, at a server computer, a private ledger, wherein the private ledger stores a public key of a user that is associated with an entry in the private ledger, and wherein the private ledger comprises a list of transactions. (See paragraph [0111], “[p]referably, the account is identifiable within the account database 214 based on a unique identifier [acetID] 216, such as an account number. Further, the account authority 212 maintains an association between the account and the public key 218, which corresponds with the private key that is securely retained within the device 250 of the account holder 202”; paragraphs [0129]-[0132], “[i]n some embodiments of the present invention, the unique identifier may actually be the public key from the device or a hashed version of the public key…. Preferably, the public key is associated particularly with the unique identifier of the account. In some embodiments, the public key itself [or a hashed value of the public key] is used as the unique identifier assigned to the account”; paragraph [0139];  paragraphs [0159]-[0161], “[a]s stated previously, in some circumstances, the particular resource 7440,7450,7460 is not only protected but also maintained by the account authority 7412 [for example, if the account authority 7412 is a financial institution and the resource is a bank account of the account holder 7402]”; Fig. 11;  paragraphs [0194]-[0195], “[t]he account-specific information 1144 includes, for example, the account status, account balance, available credit, if any, asset holdings, pending transactions, capital gains for the year, associated account identifiers, and the like”; Fig. 19; and paragraphs [0218]-[0219].)
c.	receiving, at the server computer, an authorization request message for a transaction involving the user and a recipient, wherein the authorization request message includes the public key of the user and signed transaction data, wherein the signed transaction data was signed using a private key of the user, wherein the authorization request message does not include sensitive information of the user, wherein receiving the authorization request message comprises receiving the authorization request message from an access device at the recipient. (See paragraphs [0111]-[0115], “[e]ach communication is electronic, and each electronic communication [‘EC’] 206 from the account holder 202 to the account authority 212 includes an electronic message [M] that is digitally signed by the account holder 202 using the private key retained within the device 250.… The message preferably includes the unique identifier [acctID] 216 of the account of the account holder 202 and an instruction [i1] for the account authority 212 to perform in relation to the account .… Advantageously, since the unique identifier [acctID] 216 is all that must be included in the message in order for the account authority 212 to retrieve the appropriate public key 218 from the account database 214 for the purpose of authenticating the message and sender of the EC 206 and for having sufficient authorization from the account holder 202 for performing the instruction [i1] contained in the message, the account holder 202 need not include any ‘identity’ information in the message”; Fig. 3; paragraph [0120]-[0123], “[t]he three-party ABDS system 300 differs from the two-party ABDS system 200 [from FIG. 2] in that the message and digital signature from the account holder 302 to the account authority 312 is communicated first to the intermediate party 310 by means of an EC 305. The intermediate party 310 then forwards the same message and digital signature in another EC 315 to the account authority 312 .… Again, it should be noted that no ‘identity’ information needs to be included in the EC 305 by the account holder 302 under this system 300”; paragraphs [0129]-[0132], “[i]n some embodiments of the present invention, the unique identifier may actually be the public key from the device or a hashed version of the public key…. Preferably, the public key is associated particularly with the unique identifier of the account. In some embodiments, the public key itself [or a hashed value of the public key] is used as the unique identifier assigned to the account”; Figs. 50-51; and paragraphs [0304]-[0305].) 
d.	accessing, by the server computer, the private ledger based on the received public key of the user in order to determine whether the transaction in the authorization request message is authorized determining, by the server computer, that the public key of the user matches the stored public key associated with the entry in the ledger associated with the public key of the user, wherein the ledger comprises a plurality of public keys and an account balance associated with each of the plurality of public keys. (See paragraphs [0129]-[0132], “[i]n some embodiments of the present invention, the unique identifier may actually be the public key from the device or a hashed version of the public key…. Preferably, the public key is associated particularly with the unique identifier of the account. In some embodiments, the public key itself [or a hashed value of the public key] is used as the unique identifier assigned to the account”; paragraphs [0160]-[0161], “[a]s stated previously, in some circumstances, the particular resource 7440,7450,7460 is not only protected but also maintained by the account authority 7412 [for example, if the account authority 7412 is a financial institution and the resource is a bank account of the account holder 7402]”; paragraphs [0296]-[0297]; Figs. 50-51; and paragraphs [0304]-[0305], “[t]he financial institution 5012 then retrieves [Step 5404] from the account database 5014 the public key that is identified by the account number 5116. Using this public key, the financial institution 5012 attempts to authenticate [Step 5406] the message.”)
e.	determining, by the server computer using the public key, that the signed transaction data was authorized via the public key of private-public key pair. (See paragraphs [0004]-[0006], “[w]ith this knowledge, the recipient applies the appropriate hashing algorithm to the message to calculate a hash value, and the recipient decrypts the digital signature using the public key. If the hash value calculated by the recipient equals the hash value of the decrypted digital signature, then the recipient determines that the content of the message contained in the EC was not altered in transmission, which necessarily would have changed the hash value”; paragraphs [0129]-[0132], “[i]n some embodiments of the present invention, the unique identifier may actually be the public key from the device or a hashed version of the public key…. Preferably, the public key is associated particularly with the unique identifier of the account. In some embodiments, the public key itself [or a hashed value of the public key] is used as the unique identifier assigned to the account”; paragraph [0122], “[u]pon receipt of the EC 315, the account authority 312 attempts to authenticate the message and the sender of EC 305 using the public key of the public-private key pair, which is retrieved from the account database 314 based on the unique identifier [acctID] 316 from the message. If the authentication is successful, the account authority 312 performs [or attempts to perform] the instruction [i1] of the message as if the account holder 302 were presenting the instruction [i1] in person”; and paragraph [0304]-[0305], “[u]sing this public key, the financial institution 5012 attempts to authenticate [Step 5406] the message.”)
f.	in response to determining that the signed transaction data was authenticated, sending, by the server computer, an authorization response message indicating that the transaction is authorized. (See Fig. 3; paragraphs [0122]-[0123], “[i]f reply EC 319 indicates an approval of the message, the intermediate party 310 then executes the instruction [i2] received from the account holder 302. Preferably, the intermediate party 310 then notifies the account holder 302 either of the approval and execution of instruction [i2] or of the rejection of the instruction [i2] by means of reply EC 309”; and paragraphs [0304]-[0305], “The financial institution 5012 also notifies [Step 5418] the on-line merchant 5010 of the approval of the message and the initiation of the payment.”)
Wheeler et al. does not explicitly disclose the following:
a series of blocks of transactions in a private ledger;
determining, using the public key, that the signed transaction data was signed using the private key of the user, wherein the access device sends at least some of the transaction data to a user device; and
in response to determining that the signed transaction data was signed using the private key of the user, sending an authorization response message.
Carlson discloses a series of blocks of transactions in a private ledger. (See Figs. 1-2 and paragraphs [0024]-[0031], “[by] employing the information stored in consolidates balance 138 and transaction history 142, financial institution 100 can ascertain a credit rating and the over-all level of activity for customer_2.” One of ordinary skill knows that the databases maintained by a financial institution are private, and that the databases should include account information for a plurality of customers.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wheeler et al., to incorporate with the teachings of Carlson, and to store transaction history in a private ledger, so that the financial institution can ascertain a credit rating and the over-all level of activity for customer.
The combination of Wheeler et al. and Carlson discloses the claimed invention but does not explicitly disclose determining, using the public key, that the signed transaction data was signed using the private key of the user, wherein the access device sends at least some of the transaction data to a user device.


Wilson discloses the following:
a.	determining, using the public key, that the signed transaction data was signed using the private key of the user, wherein the access device sends at least some of the transaction data to a user device. (See paragraphs [0016]-[0039], “wherein at a time of using the payment card to effect a transaction with a merchant, the Private Key can be used to sign a data item and the signed data item can be conveyed to the merchant, and whereby the merchant can use a Public Key Certificate corresponding to said Private Key to authenticate the signed data item, the Public Key Certificate identifying the payment card and being signed by or on behalf of a financial institution issuing the payment card”; paragraphs [0066]-[0068], “[a]t step 1 the merchant server 210 serves an e-commerce form such as order form 212 to the personal computer 220 of a user 222 via the Internet 230,” and Fig. 2.)
b.	in response to determining that the signed transaction data was signed using the private key of the user, sending an authorization response message indicating that the transaction is authorized. (See paragraphs [0092]-[0093], “[t]he act of verifying digital signature 316 on order form 315 using public key certificate 320 indicates to the merchant server 312 with a high degree of certainty that the order originated from someone in control of smartcard 350 which in turn corresponds uniquely to payment card details 322. That is, the merchant server 312 can be confident that the customer is the legitimate card holder.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wheeler et al. and Carlson, to incorporate with the teachings of Wilson, and to use the public key to verify that the transaction request was signed by the user’s private key and to send order information to the user from the merchant device, so that the user's response to the e-commerce form 212 causes a private key to sign transaction details, and that the merchant server can be confident that the customer is the legitimate cardholder after verifying the transaction signed with the private key via the public key.
With respect to “wherein the private ledger comprises a series of blocks of transactions,” this describes characteristics of the private ledger. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claim. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claims 2 and 10:
Wheeler et al. in view of Wilson and Carlson discloses limitations shown above.
Wheeler et al. further discloses verifying, by the server computer, the signed transaction data using the public key of the user. (See paragraphs [0004]-[0006]; paragraphs [0129]-[0132]; paragraph [0122]; and paragraph [0304]-[0305].)

Claims 21 and 27:
Wheeler et al. in view of Wilson and Carlson discloses limitations shown above.
Wheeler et al. discloses wherein the private ledger is a privately managed ledger. (See paragraphs [0159]-[0161].)
With respect to “wherein the ledger is a privately managed ledger,” this describes characteristics of the ledger. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claim. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claims 22 and 28:
Wheeler et al. in view of Wilson and Carlson discloses limitations shown above.
Wheeler et al. further discloses wherein the private ledger is updated after sending the authorization response message indicating that the transaction is authorized. (See Fig. 3; paragraphs [0122]-[0123], paragraph [0190]; paragraphs [0304]-[0305], and paragraph [0384].)

Claims 23 and 29:
Wheeler et al. in view of Wilson and Carlson discloses limitations shown above.
Wheeler et al. further discloses wherein the private ledger is associated with a plurality of different public keys. (See paragraph [0111]; paragraphs [0129]-[0132]; paragraph [0139]; paragraphs [0159]-[0161]; Fig. 11; paragraphs [0194]-[0195]; Fig. 19; paragraphs [0218]-[0219]; Fig. 51; and paragraphs [0297].)

11.	Claims 3-4, 11, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US 20030115151 A1) in view of Wilson (US 20130031008 A1), and further in view of Carlson (US 20060106693 A1) and Kramer et al. (US 20030140007 A1).
Claims 3 and 11:
Wheeler et al. in view of Wilson and Carlson discloses limitations shown above.
Wilson discloses an issuer public key. (See paragraph [0097].)
None of Wheeler et al., Wilson, and Carlson explicitly discloses wherein the authorization request message further comprises an amount and a recipient public key.
However, Kramer et al. discloses wherein the authorization request message further comprises an amount and a recipient key. (See paragraphs [0172]-[0177].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wheeler et al., Wilson, and Carlson, to incorporate with the teachings of Kramer et al., and to comprise an amount and a recipient public key in the authorization request message, so as to facilitate the transaction process.
With respect to “wherein the authorization request message further comprises an amount and a recipient public key,” this describes characteristics of the authorization request message. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claim. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claims 4 and 24:
Wheeler et al. in view of Wilson and Carlson discloses limitations shown above.
None of Wheeler et al., Wilson, and Carlson explicitly discloses wherein the private key is an ECC key.
However, Kramer et al. discloses an ECC key. (See paragraph [0170].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wheeler et al., Wilson, and Carlson, to incorporate with the teachings of Kramer et al., and to integrate Elliptic Curve Cryptography (ECC) for the keys, so as to make the transaction process more secure.
With respect to “wherein the private key is an ECC key,” this describes characteristics of the private key. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claim. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

12.	Claims 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US 20030115151 A1) in view of Wilson (US 20130031008 A1), and further in view of Carlson (US 20060106693 A1) and Gaddam et al. (US 20160217461 A1).
Claims 5 and 25:
Wheeler et al. in view of Wilson and Carlson discloses limitations shown above.
None of Wheeler et al., Wilson, and Carlson explicitly discloses wherein the authorization response message sent by the server computer does not include a real account number of the user.
However, Gaddam et al. discloses wherein the authorization response message sent by the server computer does not include a real account number of the user. (See paragraphs [0125]-[0126].) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wheeler et al., Wilson, and Carlson, to incorporate with the teachings of Gaddam et al., and to exclude a user’s sensitive information in the authorization request message, so that an account’s PAN (primary account number) is not included in the message.
With respect to “wherein the authorization response message sent by the server computer does not include a real account number of the user,” this describes characteristics of the authorization request message. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claim. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

13.	Claims 6 and 26 are rejected under 35 U.S.C. 103 as being unpatentable Wheeler et al. (US 20030115151 A1) in view of Wilson (US 20130031008 A1), and further in view of Carlson (US 20060106693 A1) and Obata et al. (US 6072876 A).
Claims 6 and 26:
Wheeler et al. in view of Wilson and Carlson discloses limitations shown above.
None of Wheeler et al., Wilson, and Carlson explicitly discloses wherein the authorization response message sent by the server computer includes the public key of the user.
However, Obata et al. discloses: the response message sent by the server computer includes the public key of the user (i.e., entity A). (See Fig. 1 and col 7, lines 23-31.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wheeler et al., Wilson, and Carlson, to incorporate with the teachings of Obata et al., and to include a user’s public key in the response message, so as to make the transaction process more secure.
With respect to “wherein the authorization response message sent by the server computer includes the public key of the user,” this describes characteristics of the authorization response message. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claim. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Conclusion
14.	The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
Ronca et al. (US 20150365283 A1) discloses that a system processes transaction requests and stores the quantity of cryptocurrency in a database.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        
/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687